Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 08/02/2022. Claims 1-11 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 6, filed 08/02/2022, with respect to the double patenting rejections of the prior claim set, have been fully considered and are persuasive. The terminal disclaimer has overcome the rejection. The double patenting rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments, see pages 6-11, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1, 2, 9, and 11 under 35 U.S.C. §102(a)(1) in view of Huang et al. US 20190077009 A1 (“Huang”) have been fully considered and are persuasive. In particular, applicant is correct in their argument that Huang does not teach “create an editing screen for an operation program of the robot and display the editing screen on the display device during the teaching” of the robot, and “comment text is displayed on an editing screen together with the command in the operation program…and set the added comment text as a new recognition target word” as recited in the amended claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §103 in view of Fuhlbrigge et al. US 7643907 B2 (“Fuhlbrigge”) in combination with Huang et al. US 20190077009 A1 (“Huang”). Accordingly, claims 3-8 and 10 are now rejected in view of Fuhlbrigge in combination with previously cited prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhlbrigge et al. US 7643907 B2 (“Fuhlbrigge”) in view of Huang et al. US 20190077009 A1 (“Huang”).
	Regarding Claim 1. Fuhlbrigge teaches a robot teaching device configured to perform teaching of a robot, the robot teaching device comprising: 
	a display device (FIG. 2 shows a schematic view of a robot connected to a teach pendant, with a screen display shown at 72 [Column 6, lines 21-34]);
	a processor configured to:
	identify one or more words represented by user input and output character data constituted by the one or more words;
	create an editing screen for an operation program for the robot and display the editing screen on the display device during the teaching (FIG. 14 shows a screen display of an editor of the development application being used on a sixth metadata-infused software program. The editor at numeral 108 allows the program developer to change the control program and data along with the appropriate metadata while maintaining a valid program and metadata structure. One exemplary use of the editor 108 is for the program developer to create a new metadata-infused software program at 12 (or load an existing metadata-infused software program 12) and then add, delete, or select program segments 112 in the tree structure 152 [FIG. 14, Column 13, lines 34-54]. Notably, the coordinates for the approach positions of the robot and the departure positions have default values that are replaced by actual values during the teaching of the metadata-infused software program 12 [Column 8, lines 18-35]. All of this is contained within each program segment at 112 of FIG. 4, which can be displayed on the screen of the teach pendant [Column 10, lines 24-43]. This means that the editing of the program can be displayed on the teach pendant (display device) during the teaching); and 
	in a state of the teaching of the robot in which the editing screen of the operation program is displayed on the display device, receive input from a user to add a word represented by the character data as a comment text, to a command in the operation program (FIG. 6 shows a typical flowchart 130 for a part program wizard 102. The part program wizard 102 at step 134 reads each step in the script document 116 which instructs the part program wizard 102 to insert one or more instructions and data. The step data defines whether to insert the information automatically or as is shown at step 136 to prompt the program developer for additional data before inserting it. Examples of additional user data include, but are not limited to, such items as the new program name, a relevant description for a particular group of paths, the process parameters (such as weld type, spindle speed, or paint thickness) to be applied to a process path, which tool to use for a particular action, or in which order to place the available actions [Column 9, lines 53-67, and Column 10, lines 1-4]. A new program name means adding a new word represented by character data as comment text, although other types of comment text, such as a relevant description, can also be added),
	wherein the comment text is displayed on the editing screen together with the command in the operation program so as to enhance readability of the operation program (FIGS. 14 and 15 is show the display screen including the user’s input and the command in the operation program [Column 9, lines 53-67]. Among the additional user data that can be displayed includes things like a relevant description for a particular group of paths. FIG. 14 shows a comment descriptor in the form of help text, but other options for comment text also exist. FIG. 9 shows a box labeled “Show action details” at 172, which includes showing a description and the help text. The programmer may, for a number of reasons, edit the help text or other elements of the program, or add or delete new help text [Column 13, lines 34-54], which reads on displaying the comment text on the editing screen together with the command in the operation program); and
	set the added text as a new recognition target word (as stated above, the new program name can qualify as a new target word [Column 9, lines 53-67]), and add, to a storage, the new recognition target word while associating the new recognition target word with the same command to which the command text in the operation program is added and displayed on the editing screen (the robot apparatus includes a storage medium, a library stored on the storage medium, wherein the library includes segments of robot code with metadata [Column 3, lines 49-58]. Program segments 112 are also capable of being retained in the storage of the controller, the memory, or other accessible storage location [Column 7, lines 64-67, Column 8, line 1]. This means that the new recognition target word is added to a storage while associating this new word with the command to which the command text in the operation program is added and displayed on the editing screen).
	Fuhlbrigge does not teach:
	the robot teaching device further comprising:
	a microphone configured to collect voice and output a voice signal; and
	the processor is further configured to:
	identify one or more words represented by the voice from the voice signal and output character data constituted by the one or more words;
	wherein the user input received is verbal input.
	However, Huang teaches:
	the robot teaching device further comprising:
	a microphone configured to collect voice and output a voice signal (a method for robot interaction including receiving a user input at a conversation client on a user device, determining the response based on the user input at the user device, and at the user device, coordinating robot animation to present the response to the user [paragraph 19]. The robot preferably has inputs including a graphical display [paragraph 23]); and
	the processor is further configured to:
	identify one or more words represented by the voice from the voice signal and output character data constituted by the one or more words (In one example, user input is interpreted at the user device including a voice recognition submodule [paragraph 19]. In some specific examples, the robot can converse with the user where the user speaks input into the robot, and the robot transmits information associated with the input to the client. In a first variation, the user input is received at the conversation client running on the user device, where the user input includes a verbal input (text or verbal) associated with tags or keywords, which can be pre-assigned or automatically determined [paragraph 40]. The robot’s response can be spoken output [paragraph 19]);
	wherein the user input received is verbal input (the robot’s interpretation module can include, among other things, natural language processing methods for verbal inputs such as written inputs or spoken inputs [paragraph 38]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with the robot teaching device further comprising: a microphone configured to collect voice and output a voice signal; and the processor is further configured to: identify one or more words represented by the voice from the voice signal and output character data constituted by the one or more words; wherein the user input received is verbal input as taught by Huang so that system can be used hands free, instead of relying exclusively on the operator having their hand on the controller to enter input through a keyboard or similar interface.  The modification of Fuhlbridgge provides another form input means (voice) for the teaching device.
	Regarding Claim 2. Fuhlbrigge in combination with Huang teaches the robot teaching device according to claim 1.
	Fuhlbrigge also teaches:
	the processor further configured to: 
	store, in the storage, each of a plurality of types of commands used in teaching of the robot in association with a recognition target word (The robot apparatus includes a storage medium, a library stored on the storage medium, wherein the library includes segments of robot code with metadata [Column 3, lines 49-58]. Program segments 112 are also capable of being retained in the storage of the controller, the memory, or other accessible storage location [Column 7, lines 64-67, Column 8, line 1]. FIG. 4 shows how multiple programs can be stored in the program wizard and script library, wherein each program segment contains one or more sections of control code (commands) that can be executed by the robot [Column 8, lines 18-35]);
	output a signal for executing the command stored in the storage in association with the recognition target word determined to be included in the word represented by the character data (Each program segment 112 comprises metadata 18 and one or more sections 120 of control code (such as RAPID) that are executable by the controller 50 to perform a function, or action. If the control code is robot code, the control code sections 120 include data declarations. Exemplary functions or actions performed by execution of the control code sections 120 include making calculations, communicating with other programs and data sources, and instructing the device 14 to perform certain operations [Column 8, lines 18-35]).
	Fuhlbrigge does not teach:
	determine whether the recognition target word stored in the storage is included in the word represented by the character data.
	However, Huang teaches:
	determine whether the recognition target word stored in the storage is included in the word represented by the character data (FIG. 4 shows how input can be classified as recognized input or unrecognized input. A recognized input can be a user input associated with responses within the response module, and an unrecognized input can be a user input without associated responses within the response module [paragraph 60]. Looking at FIG. 4, we see that there is an interpretation module that determines whether the input is recognized or not, which reads on a recognition target input determination section to determine whether the input stored in the correspondence section is included in the user input. Additionally, in at least one embodiment, the user input includes verbal input such as text, or an input associated with keywords [paragraph 40], so the input to be recognized or unrecognized can be a target keyword).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with determine whether the recognition target word stored in the storage is included in the word represented by the character data as taught by Huang so that the system can check if a target word is stored in the storage before attempting to execute the command associated with the target word. In other words, it would have been obvious for one of ordinary skill in the art to ensure that the robot understood what the word “jog” meant before trying to execute a command to “jog to this position.”
	Regarding Claim 9. Fuhlbrigge in combination with Huang teaches the robot teaching device according to claim 2.
	Fuhlbrigge does not teach:
	wherein 
	the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage.
	However, Huang teaches:
	wherein 
	the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage (FIG. 4 shows the management of an unrecognized input. Unrecognized inputs can be a user input that does not match a pattern in the response tree index [paragraph 60]. Unrecognized inputs can otherwise be defined, and a redirecting response can be generated using a template and a reference to a robot-associated response module. This redirecting response can be a response associated with the last recognized input (e.g., of the current user account, or associated user accounts). This means that one or more recognized inputs are extracted and delivers output to the user, which in FIGS. 8A-8F is done through a display screen. FIGS. 8B and 8F show how the display screen can give the user options to select and accept an option either by touchscreen or verbal command. In FIG. 8F, in response to being asked the airspeed velocity of an unladen swallow, the robot can request clarification if the swallow is African or European, meaning that the selection screen can provide the user with the option to accept operation input to select one or more commands associated with the extracted words recognized in the original command).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage as taught by Huang so that the system can check if a target word is stored in the storage before attempting to execute the command associated with the target word, and update the storage based on the words that the system does recognize so as to allow the system to adapt to this new, unfamiliar word, while also confirming with the user that this is the intended action.
	Regarding Claim 10. Fuhlbrigge in combination with Huang teaches the robot teaching device according to claim 1.
	Fuhlbrigge also teaches:
	wherein 
	the processor is further configured to newly create a file for an operation program by using the one or more words identified by the processor as a file name (The part program wizard 102 at step 134 reads each step in the script document 116 which instructs the part program wizard 102 to insert one or more instructions and data. The step data defines whether to insert the information automatically or as is shown at step 136 to prompt the program developer for additional data before inserting it. Examples of additional user data include, but are not limited to, such items as the new program name, a relevant description for a particular group of paths, the process parameters (such as weld type, spindle speed, or paint thickness) to be applied to a process path, which tool to use for a particular action, or in which order to place the available actions [Column 9, lines 53-67, Column 10, lines 1-2]. The new program name, in particular, reads on creating a new file name for the new program, while FIG. 6 shows the steps of creating a new program, with “generate program” as the final step in 146).
	Regarding Claim 11. Fuhlbrigge in combination with Huang teaches the robot teaching device according to claim 1.
	Fuhlbrigge also teaches:
	further comprising: 
	an operation program storage section configured to store a plurality of operation programs (The robot apparatus includes a storage medium, a library stored on the storage medium, wherein the library includes segments of robot code with metadata [Column 3, lines 49-58]. Program segments 112 are also capable of being retained in the storage of the controller, the memory, or other accessible storage location [Column 7, lines 64-67, Column 8, line 1]. FIG. 4 shows how multiple programs can be stored in the program wizard and script library, wherein each program segment contains one or more sections of control code (commands) that can be executed by the robot [Column 8, lines 18-35]), wherein 
	the processor is configured to select, based on the one or more words identified by the processor, one operation program to be a target for creation of the editing screen, from the plurality of operation programs stored in the operation program storage (After a metadata-infused software program 12 is taught and tested (executed), the program developer may run the optimization wizard 106 on the metadata-infused software program 12. The optimization wizard 106 uses the context given by the metadata 18 to make suggestions to the program developer for improvements to the current process. FIG. 13 shows the optimization wizard 106 providing a suggestion for a metadata-infused software program 12e, which is for an arc welding process to be performed by the robot system 54. The optimization wizard 106 recognizes that a high position accuracy for a particular move command may not be necessary, and therefore suggests to the program developer that he/she can decrease the position accuracy. FIG. 14 shows the editor at 108, in which the program developer can change the selected control program and data along with the appropriate metadata while maintaining a valid program and metadata structure [Column 13, lines 12-54]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhlbrigge et al. US 7643907 B2 (“Fuhlbrigge”) in view of Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 2 above, and further in view of Lee et al. US 20150161099 A1 (“Lee”).
	Regarding Claim 3. Fuhlbrigge in combination with Huang teaches the robot teaching device according to claim 2.
	Fuhlbrigge does not teach:
	further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor, and 
	the processor identifies the one or more words of the character data based on the language selected via the language selector.
	However, Lee teaches:
	further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor (A display unit that displays a language selection window by which the user can select one or more languages [paragraph 42]. FIG. 2B shows the language recognized by a sensor for sensing user’s input. The sensor can be a voice recognition sensor [paragraph 38]), and 
	the processor identifies the one or more words of the character data based on the language selected via the language selector (FIG. 4 shows how the system will recognize an object at 420, detect information regarding the language corresponding to the object at 430, displays keypad selection window corresponding to detected language information at 440, which is a type of output, and can even switch between languages according to the user’s input. The object recognized can be characters, images, text, etc., on the application window [paragraph 55]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor, and the processor identifies the one or more words of the character data based on the language selected via the language selector as taught by Lee so that different languages can be used for the robotic system. 
	Regarding Claim 4. Fuhlbrigge in combination with Huang and Lee teaches the robot teaching device according to claim 3.
	Fuhlbrigge does not teach:
	wherein 
	the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data.
	However, Huang teaches:
	wherein 
	the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data (FIGS. 4 and 11 show how the robot will then respond to the user input depending on whether or not the robot recognizes the user input, whether or not that input is verbal or a keyword. An interpretation module can include keyword identification methods such as lexicons, parsers, and rule sets to identify keywords [paragraph 38], which means that the interpretation module detects the keywords based on the language of the system. Verbal input or an input associated with verbal tags can be pre-assigned or automatically determined, and interpreted using the respective interpretation module, wherein the results are fed to the response module [paragraph 40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data as taught by Huang so that the processor can determine the recognition word regardless of the language used, in the same way that programs like Google Translate can efficiently work by translating the detected words. 
	Fuhlbrigge also does not teach:
	wherein 
	the processor is further configured to, based on the language selected via the language selection section, set the language based on the detected language information.
	However, Lee teaches:
	wherein 
	the processor is further configured to, based on the language selected via the language selector, set the language based on the detected language information (As shown in FIG. 4, after recognizing the object at 420, the system will detect information regarding the language corresponding to the object at 430. The program is configured to recognize an object in the concurrently executed application, detect language information from the object, set a language for the text IME based on the detected language information, and displaying the text IME for input of the set language [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor is further configured to, based on the language selected via the language selection section, set the language based on the detected language information as taught by Lee so as to allow the system to work with different languages, and determine the language based on the user’s input. 
	Regarding Claim 5. Fuhlbrigge in combination with Huang and Lee teaches the robot teaching device according to claim 3.
	Fuhlbrigge does not teach:
	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device.
	However, Lee teaches:
	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device (In at least one embodiment, the controller can detect language information from the recognized text using a language recognition algorithm [paragraph 117]. Additionally, the display unit is configured to display an object corresponding to an application that is concurrently executed with a touch panel configured to sense a user’s input, and a controller configured to recognize the object to detect language information related to a language of the object [Claim 11]. As stated above, the object can be detected by a voice recognition sensor [paragraph 38]. The text IME sets up a language or switches types of text IMEs (which are different types of keyboard layouts corresponding to different languages), based on the language information from the controller [paragraph 58]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device as taught by Lee so as to allow the system to estimate a language when a language has not been directly selected by the user. 

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhlbrigge et al. US 7643907 B2 (“Fuhlbrigge”) in view of Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 2 above, and further in view of Hussain et al. US 20180103066 A1 (“Hussain”).
	Regarding Claim 6. Fuhlbrigge in combination with Huang teaches the robot teaching device according to claim 2.
	Fuhlbrigge also teaches:
	A display device to display an image representing a message to the user (FIG. 13 shows the display of the teach pendant representing a message to the user regarding an optimization wizard. Not only is the display device capable of displaying images, but those images can also represent a message to the user). 
	Fuhlbrigge does not teach:
	wherein 
	the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission.
	However, Hussain teaches:
	wherein 
	the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission (A system that can receive an execution request for executing a command, where as a result of receiving the execution request, the system may verify whether the requesting entity is associated with a policy that grants permission to execute the command document [paragraph 23]. The request is either granted or denied based on the permission verification. This process is shown in FIG. 15. FIG. 6 illustrates a display indicating that a portion of instances are not in a state to accept a command in accordance with an embodiment [paragraph 9]. If execution of a command document or one or more commands in the document fail, or if a portion of the selected instances are not in a state to accept a command (which can be because the permission verification failed) [paragraph 120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission as taught by Hussain so as to allow for tighter control over the robot teaching device, as described by Huang in paragraph 20. 
	Regarding Claim 7. Fuhlbrigge in combination with Huang and Hussain teaches the robot teaching device according to claim 6.
	Fuhlbrigge does not teach:
	wherein 
	the processor determines whether execution of the command is permitted based on an input operation via an operation key.
	However, Hussain teaches:
	wherein 
	the processor determines whether execution of the command is permitted based on an input operation via an operation key (Each user may have a unique name within the account and may present, or otherwise prove, the possession of security credentials, such as by inputting a password, access key, and/or digital signature, to gain access to computing resources of the account [paragraph 30]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor determines whether execution of the command is permitted based on an input operation via an operation key as taught by Hussain so that the user has an easy means of entering permission information. 
	Regarding Claim 8. Fuhlbrigge in combination with Huang and Hussain teaches the robot teaching device according to claim 6.
	Fuhlbrigge does not teach:
	wherein 
	the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command. 
	However, Huang teaches:
	wherein 
	the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command (robot of the system can be associated with a user account, wherein the user account can track historic user inputs associated with the robot from a user, derivative data extracted from the user inputs, user information, robot personality selections, permissions, or any other suitable user-associated information [paragraph 29]. The robot system can also associate a specific user account to a common language [paragraph 32]. The robot can store user identifier information [paragraph 27]. The robot also can respond with a greeting to a user identified in an earlier session [paragraph 43], and the inclusion of a voice recognition submodule [paragraph 19], indicates that the robot can identify a user based on the user input, including spoken language input. Additionally, the client can manage the user account, store the response module for the user account or robot personality, and/or perform any other suitable function. The client is preferably a native application executing on a user device, which includes a microphone [paragraph 31]. The response module can be generated based on user responses to automatically presented robot-associated responses, historic user inputs for multiple users or user accounts, or any other suitable data).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command as taught by Huang so that system can be used hands free, instead of relying exclusively on the operator having their hand on the controller to enter input through a keyboard or similar interface.
	Fuhlbrigge also does not teach:
	wherein 
	the processor determines, based on which user is issuing the command, whether execution of the command is permitted.
	However, Hussain teaches:
	wherein 
	the processor determines, based on which user is issuing the command, whether execution of the command is permitted (A system that can receive an execution request for executing a command, where as a result of receiving the execution request, the system may verify whether the requesting entity is associated with a policy that grants permission to execute the command document [paragraph 23]. The request is either granted or denied based on the permission verification. This process is shown in FIG. 15. FIG. 6 illustrates a display indicating that a portion of instances are not in a state to accept a command in accordance with an embodiment [paragraph 9]. If execution of a command document or one or more commands in the document fail, or if a portion of the selected instances are not in a state to accept a command (which can be because the permission verification failed) [paragraph 120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Fuhlbrigge with wherein the processor determines, based on which user is issuing the command, whether execution of the command is permitted as taught by Hussain so as to have the system determine if the user issuing the command is authorized to issue the command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozaki et al. US 10603797 B2 (“Ozaki”) teaches a machine learning system with a teach pendant that has a microphone and uses voice recognition to interpret teaching commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664